                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

MANUEL MINJARES #43109-380,               CIVIL DOCKET NO. 1:21-CV-01037-P
Plaintiff

VERSUS                                    JUDGE DAVID C. JOSEPH

USA, ET AL,                               MAGISTRATE JUDGE JOSEPH H.L.
Defendants                                PEREZ-MONTES

                                  JUDGMENT

      For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

Judge previously filed herein [ECF No. 7], after a de novo review of the record, noting

the absence of objection thereto, noting the Affidavit of Truth [ECF No. 8], and

concurring with the Magistrate Judge’s findings under the applicable law;

      IT IS HEREBY ORDERED that the Plaintiff’s Petition for Writ of Habeas

Corpus Under 28 U.S.C. § 2241 [ECF No. 6] is DENIED and DISMISSED for lack of

jurisdiction, WITH PREJUDICE as to the jurisdictional issue, and WITHOUT

PREJUDICE as to the merits of Minjares’ claim.

      THUS, DONE AND SIGNED in Chambers on this 6th day of July 2021.



                                        _____________________________________
                                        DAVID C. JOSEPH
                                        UNITED STATES DISTRICT JUDGE
